Citation Nr: 0201943	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-22 306	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for loss of use of the 
lower extremities as secondary to residuals of emphysema.  

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection is in effect for emphysema, rated as 
100 percent disabling; lumbosacral strain with arthritis 
rated as 10 percent disabling, duodenal ulcer with hiatus 
hernia, rated as 10 percent disabling; a hemorrhoidectomy, 
rated noncompensable; and a left hydrocele, rated 
noncompensable.   

3.  Neither ankylosis of a knee or hip is demonstrated, nor 
is a lower extremity shown to be shortened 3 1/2 inches or 
more due to a service connected disability.  

4.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop is not 
shown.

5.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for a special monthly compensation based on 
loss of use of the lower extremities secondary to emphysema 
are not met.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.310, 3.350, 
4.63 (2001). 

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are not met.  38 U.S.C.A. §§ 1114, 3901, 
3902 (West 1991); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and the implementing 
regulations published at 66 Fed. Reg. 45620, 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  The VCAA eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  The veteran was notified of the 
evidence required for a grant of his claims by rating 
decisions dated in February and October 2000, statements of 
the case dated in April 2000 and September 2001, and 
supplemental statements of the case dated in August and 
October 2000.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claims, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, to be 
codified at 38 U.S.C.A. § 5103A.  The necessary evidence, to 
include VA outpatient treatment records, has been obtained by 
the RO, and there is no specific reference to any other 
pertinent records that need to be obtained.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria and Analysis

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  
38 U.S.C.A. § 3902(b)(1).  The term adaptive equipment 
includes that special equipment necessary to assist the 
eligible person to get into and out of the vehicle.  
38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

With the above legal criteria in mind, the facts and 
contentions will be summarized.  Service connection is in 
effect for emphysema, rated as 100 percent disabling; 
lumbosacral strain with arthritis rated as 10 percent 
disabling, duodenal ulcer with hiatus hernia, rated as 10 
percent disabling; a hemorrhoidectomy, rated noncompensable; 
and a left hydrocele, rated noncompensable. 

In written argument and testimony presented at a May 2000 
hearing, it has been asserted that the criteria for the 
benefits sought are met because the veteran is bound to a 
wheelchair, and thus has the "loss of use" of the lower 
extremities, due to his service-connected emphysema.  As 
support for this assertion, reference has been made to VA 
outpatient clinic reports of record dated in 2000 which 
contain evidence indicating the veteran is virtually unable 
to ambulate due to shortness of breath associated with his 
service-connected emphysema.  

Analyzing the veteran's claim, the Board notes that the 
inability to ambulate does not equate with "loss of use" of a 
lower extremity as that term is defined by the controlling 
legal criteria.  While the Board does not wish to minimize 
the severity of the veteran's service-connected emphysema, 
the clinical record does not contain evidence of "loss of 
use" of a lower extremity due to service-connected disability 
as that term is defined by regulation.  More specifically, 
there is no evidence that the veteran has a service-connected 
disability that results in any of the examples or criteria 
listed under 38 C.F.R. §§ 3.350 or 3.808 such as "complete 
ankylosis of two major joints of an extremity," "extremely 
unfavorable ankylosis of the knee," or "shortening of the 
lower extremity of 3 1/2 inches or more.  Moreover, "complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop" is not demonstrated.  Given these 
findings, entitlement to adaptive equipment under the 
provisions of 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808 is 
also not warranted, as the benefits provided by these 
provisions require a finding of ankylosis of one or both 
knees or one or both hips due to service connected 
disability.  

In short, there is nothing of record to suggest that the 
veteran has service-connected lower extremity disability that 
equates with the legal criteria for "loss of use."  Thus, 
while the Board has carefully considered the contentions and 
testimony submitted by and on behalf of the veteran, the 
controlling factor in the denial of the veteran's claims is 
the lack of evidence reasonably suggestive of "loss of use" 
of a lower extremity or ankylosis of a lower extremity due to 
service-connected disability.  As the governing pertinent 
provisions of 38 U.S.C.A. §§ 3901, 3902 and 38 C.F.R. §§ 
3.350, 3.808, 4.63 require a showing of such service-
connected disability, and the Board is bound by these 
provisions pursuant to 38 U.S.C.A. § 7104(c), the claims must 
be denied.  


ORDER

Entitlement to service connection for loss of use of the 
lower extremities as secondary to residuals of emphysema is 
denied.   

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

